DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US PUB 2005/0184726), hereinafter Watanabe.

With respect to claim 1, Watanabe discloses a rotation angle sensor system for an optical system that includes a rotor (See element [210] in paragraph [0128] of Watanabe) and a stator (See element [290] in paragraph [0128] of Watanabe), the rotation angle sensor system being for determining at least one of a rotation angle and an orientation between the rotor and the stator and comprising: a stator-based coil system having an inductance (See cores [231], [232] in paragraph [0128] of Watanabe) and that is, with respect to rotation, fixedly mounted or mountable on the stator (See element [290] in paragraph [0128] of Watanabe) as a sensor element for generating and transmitting a magnetic alternating field (See paragraph [0016] of Watanabe); and a rotor-based target that functions as an eddy current element (See paragraph [0016] of Watanabe) and is, with respect to rotation (See paragraph [0016] of Watanabe), fixedly mounted or mountable on the rotor for receiving the magnetic 
With respect to claim 3, Watanabe discloses the rotation angle sensor system of claim 1, wherein the coil system has a mirror-symmetrical or rotationally symmetrical design with respect to a rotational axis between the stator and the rotor (See the coils disclosed in paragraph [0095] of Watanabe).
With respect to claim 4, Watanabe discloses the rotation angle sensor system of claim 1, wherein the target includes at least one first, stronger electrically conductive section and a second, less strongly electrically conductive section (See paragraphs [0008] and [0012] of Watanabe).
With respect to claim 5, Watanabe discloses the rotation angle sensor system of claim 4, wherein the first and second conductive sections are planar sections (See paragraphs [0008] and [0012] of Watanabe).
With respect to claim 6, Watanabe discloses the rotation angle sensor system of claim 4, wherein the first section of the target is electrically conductive and is made of a metal, and the second section of the target is electrically insulating is formed from at least one of a gap and an insulation material (See paragraph [0092] of Watanabe).
With respect to claim 7, Watanabe discloses the rotation angle sensor system of claim 6, wherein the metal is aluminum (See paragraph [0094] of Watanabe).
With respect to claim 8, Watanabe discloses the rotation angle sensor system of claim 4, wherein the first section of the target, at least in a cross section perpendicular to a rotational axis between the stator and the rotor, is at least one of similar in shape and congruent to a coil element of the coil system (See the arrangement shown in figure 14 of Watanabe).
With respect to claim 9, Watanabe discloses the rotation angle sensor system of claim 4, wherein at least one first section includes a plurality of identical first sections and the at least second section includes a plurality of identical second sections, and at least one of (a) the first sections alternate with the second sections and (b) uniformly cover a round angle (See the arrangement shown in figure 5 of Watanabe).
With respect to claim 10, Watanabe discloses the rotation angle sensor system of claim 4, wherein the target has a mirror-symmetrical or rotationally symmetrical design with respect to a rotational axis between the stator and the rotor (See the coils disclosed in paragraph [0095] of Watanabe).
With respect to claim 11, Watanabe discloses the rotation angle sensor system of claim 1, wherein the coil system and the target are mounted or mountable on the stator and on the rotor, respectively, in such a way that the coil system and the target are situated at least one of in mutually parallel planes and at a small distance from each other (See the coils disclosed in the abstract of Watanabe).
With respect to claim 12, Watanabe discloses the rotation angle sensor system of claim 1, wherein the coil system and the target are mounted or mountable on the stator and on the rotor, respectively, in such a way that the coil system and the target are situated at a distance of less than 5 mm from each other (See the distance [G] disclosed in paragraph [0088] of Watanabe).
With respect to claim 13, Watanabe discloses the rotation angle sensor system of claim 1, wherein the coil system and the target are mounted or mountable on the stator and on the rotor, 
With respect to claim 14, Watanabe discloses the rotation angle sensor system of claim 1, wherein the coil system and the target are mounted or mountable on the stator and on the rotor, respectively, in such a way that the coil system and the target are situated at a distance of less than 1 mm from each other (See the distance [G] disclosed in paragraph [0088] of Watanabe).
With respect to claim 15, Watanabe discloses the rotation angle sensor system of claim 1, wherein the coil system is designed as a, or as part of a, stator-side circuit board structure (See paragraph [0086] of Watanabe).
With respect to claim 17, Watanabe discloses the rotation angle sensor system of claim 1, wherein the stator-based coil system is configured to generate the magnetic alternating field by active energization (See paragraph [0012] of Watanabe).
With respect to claims 18 and 21, Watanabe discloses a LIDAR system for optically detecting a visual field for at least one of a work device and a vehicle, the system comprising: a rotor (See element [210] in paragraph [0128] of Watanabe); a stator (See element [290] in paragraph [0128] of Watanabe); a drive for rotating the rotor relative to the stator about a rotational axis (See [S] in figure 14 of Watanabe); and a rotation angle sensor system for determining at least one of a rotation angle and an orientation between the rotor and the stator (See paragraph [0016] of Watanabe) and including: a stator-based coil system having an inductance (See cores [231], [232] in paragraph [0128] of Watanabe) and that is, with respect to rotation, fixedly mounted or mountable on the stator as a sensor element for generating (See element [290] in paragraph [0128] of Watanabe) and transmitting a magnetic alternating field (See paragraph [0018] of Watanabe); and a rotor-based target that functions as an eddy current element (See the abstract of Watanabe) and is, with respect to rotation, fixedly mounted or mountable on the rotor for receiving the magnetic alternating field and for generating a magnetic eddy .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Droz et al. (US PAT 9,059,649), hereinafter Droz.

With respect to claim 16, Watanabe discloses the rotation angle sensor system of claim 1, but fails to disclose wherein the optical system is a LIDAR system. However, Droz does disclose wherein the 
With respect to claim 19, Watanabe discloses the LIDAR system of claim 18, wherein, for inductive wireless energy supply: the stator includes a primary coil that is designed for generating and transmitting a magnetic alternating field (See paragraph [0012] of Watanabe); the rotor includes a secondary coil that is designed for receiving the magnetic alternating field of the primary coil and for generating an induction voltage as an operating voltage (See paragraph [0016] of Watanabe); the primary coil and the secondary coil are magnetically coupled to each other, each of the primary and secondary coils being magnetically coupled to a ferrite element (See the cores disclosed in the Abstract of Watanabe); but fails to disclose at least one of: transmitter optical system of the rotor is configured with a light source unit; and a receiver optical system of the rotor is configured with a detector system. However, Droz does disclose the transmitter optical system of the rotor is configured with a light source unit; and a receiver optical system of the rotor is configured with a detector system (See Col. 3, lines 3-13 of Droz). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Watanabe to include the feature as disclosed by Droz because doing so ensures precision position detection.

Allowable Subject Matter
Claims 2 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements wherein the at least one coil element includes a planar coil; the at least one coil element includes a coil element in a section of a coil winding having the shape of a circular segment or the shape of an annular segment having a predefined opening angle; the at least one coil element includes a coil element designed as part of an LC resonator with first and second terminals that are connected or connectable to a capacitor; and the at least one coil element includes a plurality of identical coil elements that at least one of are connected to one another in series and uniformly cover a round angle.
With respect to claim 20, the prior art of record neither shows nor suggests the combination of structural elements wherein the ferrite element of the primary coil is provided below the coil system for the sensor element; a support of the primary coil at least one of has a partially perforated design and at least partially encloses the ferrite element of the primary coil; the primary coil at least one of has a partially perforated design and at least partially encloses the ferrite element of the primary coil; and the ferrite element of the secondary coil at least one of is structured for accommodating the target in a recess and includes a materially modified area, in the form of at least one of an implant and a coating, as a target.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2016/0091343 discloses a robust rotary encoder for power tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858